In two support proceedings, petitioner mother appeals (1) from an order of the Family Court, Orange County (Mishkin, J.), entered September 7, 1984, which denied her petition for upward modification of child support; and (2) as limited by her brief, from so much of an order of the same court, entered May 3, 1985, as denied her full reimbursement and payment for certain expenses for counseling by a qualified social worker.
Order entered September 7, 1984 affirmed, and order entered May 3, 1985 affirmed, insofar as appealed from, with one bill of costs.
The Family Court properly denied any general- increase in the father’s child support obligation and directed the mother to look to the father’s medical insurance coverage for payment *482of their child’s counseling expenses. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.